Clark, 0. J.,
dissenting. Tbe prisoner is not indicted for nor convicted of conspiracy, but of murder. His Honor told tbe jury that “The burden is upon tbe State to satisfy *732tbe jury beyond a reasonable doubt, not only that the killing was done by the prisoner or by his assistance, aid, help and assent or in consequence of concert and conspiracy with another, but also with deliberation and premeditation, * * and if you find that the prisoner slew the deceased with a deadly weapon, or that he conspired with or aided and abetted Boone in doing the killing with a deadly weapon, you will examine all the evidence and circumstances and say whether you are satisfied from them that the hilling was done with premeditation and deliberation, and if you so find you will find the prisoner guilty of murder in the first degree.”
It would be difficult to make the charge more absolutely in accordance with the precedents. The learned and accurate Judge was not charging upon an indictment for conspiracy nor telling the jury what would amount to a conspiracy. Tie recited the evidence as it was his duty to do, but impartially and fairly. It was in evidence that when the summons was served upon the prisoner, Boone, who was near by, called to the prisoner to jump on the wagon and immediately the horses were put into a lope down the hill, and this by men both of whom had been evading arrest; that the deceased officer and his posse started after them and headed them off and with his warrant in one hand and pistol in the other the deceased (who as an officer had a right to carry the pistol) ordered Boone to stop. Then Boone Potter said to the prisoner “Shoot, or give me the pistol,” and motioned to the prisoner to hand him the pistol, and he did so; whereupon Boone fired at the officer. This was sufficient aiding and abetting, combining and conspiring to make the prisoner guilty, whether (as is doubtful) the prisoner or Boone killed the deceased. Though the Judge recited the evidence as it was his duty to do, he did not (as the opinion assumes) tell the jury that the action in putting the *733horses into a lope was a conspiracy or combination, nor could the Court tell them it was, nor that it was not. The remark “Shoot, or give me the pistol” is certainly some evidence, taken with the other circumstances, of a combination or conspiracy, the pursuit of a common design. That was for the jury to consider, for the jury also alone could say whether Roone knew the warrant had been served on Clarence, as he had the opportunity to do (State v. Bowman, 80 N. C., 432; State v. Perkins, 10 N. C., 377), and was acting in concert in the flight. The motion for the pistol, the accompanying remark, and the handing it over under the circumstances, the imntediate use of it by Boone, and the prisoner joining in the attack with a rock, certainly constituted some evidence (and very strong evidence) of aiding, abetting, combining and conspiring, and if there was any evidence it was properly left to the jury. The Court told the jury that they should examine the evidence, and if “upon all the evidence and circumstances the jury was satisfied of premeditaton and deliberation, etc.” Upon all the authorities (unless they are to be overruled) a moment of premeditation, no matter how brief, is sufficient, if the jury find that there was premeditation and deliberation. State v. Dowden, 118 N. C., 1145, and numerous cases since.
The deceased was an officer bravely and faithfully trying to obey the process which his State had put into his hands to be served. The prisoner and Boone were defendants in that warrant, resisting the power of the State. When halted and the process shown him, Boone motions to the prisoner to hand him his pistol; he evidently knew the prisoner had it; the latter hands it over and for use on the deceased, as the jury had a right to infer. Boone fires upon the officer because he was trying to serve the warrant, and the prisoner joins in the assault upon the officer with a stone. Which caused the death is immaterial. There was *734a joint action, a combination and conspiracy in the doing ■of the unlawful act. There was no self-defense or manslaughter, as the jury found the facts to be, and the jury having found, as the Judge instructed them was necessary, first, that there was joint action by aiding, abetting or ■combining and conspiring, and then further that the killing was done with premeditation and deliberation, there could be no other verdict than murder in the first degree.
If there is no liability to capital punishment for taking the life of an officer under the circumstances of this case, then the only safe method of serving process on those defying the State’s authority will be service by mail or with a ■shotgun, and the Legislature should so provide, authorizing the officer to fire first. The life of the officer is worth at least as much to the State and to his family and friends as that of the defiant law-breaker, and the life of the latter is ■not the only one that should be regarded with tenderness in the administration of “the law. The Legislature in its wisdom can abolish capital punishment except when the killing has been done by lying in wait or poisoning (and indeed in all cases), but it has not seen fit to do so. No •case could be presented more strongly demanding the capital sentence of the law than this, where two men who had been defying the law and the service of its precepts are halted by an officer with the State’s process in his hand, .and one of them motions to the prisoner for his pistol, which is passed over to him by the prisoner, and both unite with pistol and rock in taking the officer’s life for no other cause ■than that he was there honestly, faithfully endeavoring to •obey the trust the State had confided in him. Is the State not strong enough, is it not just enough to vindicate its majesty and execute the law against the wilful murderer of its own officer when its process is thus defied and its officer .slain without provocation or excuse for no fault save that *735be was endeavoring to do bis sworn duty? Shall tbe condition of him who defies tbe law be so far better than that of him who shall attempt to execute it that tbe officer may lose bis life but tbe law-breaker cannot? That State certainly cannot have faithful service which is more tender of tbe life of him who resists and slays an officer in tbe discharge of duty than careful to throw tbe terror of its power as a shield around tbe officer who would execute its orders.